     Case 2:20-cv-05936-CBM-JC Document 17-1 Filed 12/08/20 Page 1 of 2 Page ID #:180



1      Keiyana Fordham Pilson, Esq. (SBN 331699)
2      Pilson Law Group, P.C.
       4601 Lafayette Street, #4476
3
       Santa Clara, CA 95054
4      (202) 725-7440 | Phone
       (408) 884-2407 | Fax
5
       kpilson@pilsonlawgroup.com
6

7
       Attorney for Defendant,
       Hollywood Unlocked, Inc.
8
                              UNITED STATES DISTRICT COURT
9

10                           CENTRAL DISTRICT OF CALIFORNIA
11
       ROBERT MILLER,                                   CASE NO. 2:20-CV-05936-CBM-JC
12                                                      DECLARATION OF JASON LEE
                      Plaintiff,                        JOHNSON
13

14     vs.                                              Date: January 5, 2021
15
       HOLLYWOOD UNLOCKED, INC.                         Time: 10:00 a.m.
16
                      Defendant.                        .
17                                                      Judge: Hon. Consuelo B. Marshall
18
                I, Jason Lee Johnson, declare as follows:
19

20           1. I have personal knowledge of the facts in this declaration and if called to
21
                testify, I could and would competently testify to the stated facts.
22

23
             2. I am the CEO and founder of Hollywood Unlocked, Inc. and Hollywood

24              Unlocked Agency, Inc.
25
             3. I submit this Declaration in support of Defendant’s Motion to Dismiss.
26

27

28                                                  2
     Case 2:20-cv-05936-CBM-JC Document 17-1 Filed 12/08/20 Page 2 of 2 Page ID #:181



1        4. Hollywood Unlocked, Inc. operates an entertainment, news and commentary
2
            website, available at www.hollywoodunlocked.com.
3

4        5. Hollywood Unlocked Inc. are both privately held corporations that are
5
            organized under the laws of the state of Delaware and a principal place of
6

7
            business in Los Angeles, California.

8        6. The Hollywood Unlocked website has in its terms of service the policies and
9
            procedures consistent with the Digital Millennium Copyright Act for
10

11          submitting takedown notices for any allegedly infringing content posted on
12
            the website.
13

14
         7. I first became aware of Plaintiff’s claim for infringement by the filing of this

15          lawsuit. I did not receive any takedown notice.
16
         8. I have no employee or authorized agent by the name of Moss Vartanian,
17

18          which I understand is the individual who was improperly served with the
19
            summons and complaint on behalf of Hollywood Unlocked.
20

21
         I declare under penalty of perjury under the laws of the United States and the
         state of California that the foregoing is true and correct. Executed on the 7th
22       day of December, 2020 at Los Angeles, California.
23

24
         December 7, 2020                    ___________________________
25                                           Jason Lee Johnson
26

27

28                                              3
